   8:20-cv-00049-BCB-SMB Doc # 26 Filed: 09/08/20 Page 1 of 1 - Page ID # 75




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

BRENDA E. MECHELS-STRUBY, and
SHANNON K. MECHELS-STRUBY,
               Plaintiffs,                                             8:20-CV-49

        vs.
                                                                      JUDGMENT
DILLION AUTO SALES, INC.,
                Defendant.


       This matter is before the Court on the parties’ Stipulation to Dismiss with Prejudice (Filing

25). Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), this case is dismissed with

prejudice, both sides to bear their own fees and costs.


       Dated this 8th day of September, 2020.

                                                      BY THE COURT:


                                                      ___________________________
                                                      Brian C. Buescher
                                                      United States District Judge
